Title: From John Adams to James Lloyd, 12 March 1815
From: Adams, John
To: Lloyd, James


				
					Dear Sir
					Quincy March 12 1815
				
				I am infinitely obliged to you for your Letter of March 8th. From 1758 to 1775 I practiced at the Bar, and Suffering under ill health I rode the Circuits of the Provinc more than any other Lawyer in the State; and this more for exercise and the Recovery of my health, than for any Profit I made by these Excursions; for I could have made more in my Office at home. I practiced considerably in the County of Essex, and became Somewhat intimately acquainted with King Hooper and Colonel Lee of Marble head, and my Uncle Isaac Smith of Boston, the three greatest Employers of Fishermen and greatest Exporters of Fish in the County of Essex. I also attended the Courts in the Counties of Plymouth and Barnstable, made one tour of a fortnight to Marthas Vineyard; and in Short became much acquainted with Merchants Sea Captains and even Sailors employed in the  Fisheries, of Whale, Cod, Salmon, Seals and Mackarell, in Nantucket the Vineyard and Cape Cod. I had argued many Causes both in Essex and on the Cape, in which the Fisheries of all descriptions were explained. I Saw the Value of them to New England. When the Conferences opened at Paris in 1782, I thought myself tolerably well informed on the Subject of the Fisheries, and accordingly represented to my Colleagues and the British Agents, our Right to them, our constant possession of them, our proximity to them, our discovery and defence of them and above all, their essential Importance to Us in every branch of Our Commerce with Europe West Indies Southern States &c. In Short they were our only Staple Commodity.These representations however made not all the Impression I desired. I was thought to be too zealous, Sanguine and ardent. Even my own Colleagues seemed to think I greatly exagerated the Value and Importance of all the Fisheries especially those on the Coasts of Labradore, in Gulph of St Laurence &c &c &c The Comte de Vergennes too appeared more eager to cheat Us out of them even than the English. And the Comte had more influence with one of my Colleagues than I had. And both of them thought Peace and the Acknowledgement of our Independence, much more essential than the Fisheries. Determined never to consent to Peace, nor Sett my hand to any Treaty, without an explicit Acknowledgment of our Right to them all, and hearing of the Arrival in Holland of Some of our Nantucket Sea Captains, Coffins Folgers and Roches, I wrote to them Stating all the questions relative to the Subject and received very prompt and obliging Answers, containing ample Details, not only of the Course and practice of all the Fisheries but of their great value, but and indispensable Necessity to New England and especially to Massachusetts. These Letters I communicated immediately to my Colleagues and soon afterwards to our Antagonists. They confirmed all I had Said and added details and illustrations that I had not known. These Letters produced evidently a more marked Attention to my Arguments, in my Colleagues as well as in our opponents: but I never could obtain from either of the former his Consent to make the Fisheries a Sine qua non; an Ultimatum; nor from the latter the least appearance of Relaxation, till the last moment, when Mr Laurence, who joined Us for the first time, on the last Evening of the conferences, united with me in the explicit and decided declaration that We never would Sign the Treaty, without the Article securing to Us the Fisheries. There were but four of Us, Adams Franklin Jay and Laurence. (Jefferson, never dared to cross the Atlantic before the peace), two against two could make no Treaty. Peace was indispensable for Great Britain, France, Spain Holland, armed Nutrality desolation of Commerce Manufactures and consequently Agriculture Revenue, Scarcity of Seamen &c &c &c all conspired to produce despair in England and Exultation in France and Spain, Lord George Gordons Rebellion too. In Such a Moment, Oswald Whiteford and Fitcherbert and I believe Stratchy too, after long and tedious deliberation among themselves in a Seperate Appartment, came to Us and announced their Consent to the Article relative to the Fisheries, which had was the only Article which had not been Settled long before.Upon such Terms did We then live with Great Britain then, and upon Such Terms do We live with her now; and upon Such Terms Shall We live; till We have a Naval Power capable of protecting her, as well as Ourselves. I wish I could amalgamate Oil and Water; I wish I could reconcile the Interest, Passions Prejudices and even the Caprices of Britons and Americans. But I have despaired of it, more than Sixty Years and despair of it Still. Ratio Ultima Rerum publicarum must ultimately decide.Wounds! deadly wounds have been inflicted on both Sides. Contempt and disgrace never can be forgotten, by human Nature, and hardly, very hardly forgiven by the Sincerest and devoutest of Christianity.Your Letter, has Suggested every thing on both Sides the great question. It Shall not be lost to your Country, nor to yourself. Posterity at least, will give you Credit. This is cold comfort, I know by Experience: but you will have Neighbours Fare.I am, Sir your obliged Friend
				
					John Adams
				
				
			